NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


  CHRISTIAN M. STRATTON and EMILY R. SOLOMON; SOLOMON-
      STRATTON ENTERPRISES, L.L.C., a Nevada corporation,
                     Plaintiffs/Appellees,

                                        v.

               NOEL GENE WEAVER, Defendant/Appellant.

                             No. 1 CA-CV 13-0204
                              FILED 07-22-2014


           Appeal from the Superior Court in Maricopa County
                          No. CV2009-036826
                  The Honorable Mark H. Brain, Judge

                                  AFFIRMED


                                   COUNSEL

Ryan Rapp & Underwood PLC, Phoenix
By Christopher T. Rapp, Polly S. Rapp
Counsel for Plaintiffs/Appellees

Noel Gene Weaver, Phoenix
Defendant/Appellant


                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Randall M. Howe joined.
                          STRATTON v. WEAVER
                            Decision of the Court


G E M M I L L, Judge:

¶1           Defendant/Appellant Noel Gene Weaver appeals the
superior court’s judgment for Plaintiffs/Appellees Christian M. Stratton,
Emily R. Solomon, and Stratton-Solomon Enterprises, L.L.C. For the
following reasons, we affirm.

                    Factual and Procedural Background

¶2             The facts, viewed in the light most favorable to sustaining
the trial court’s judgment, are as follows. Harris v. City of Bisbee, 219 Ariz.
36, 37, ¶ 3, 192 P.3d 162, 163 (App. 2008). Weaver, Stratton, and Solomon
formed an oral partnership to purchase a house, repair and remodel it,
and sell it for a profit. In November 2008, the partnership purchased a
house with money borrowed from a lender who secured the loan by
holding title of the property. The parties then invested money and labor
to improve the property.

¶3            Solomon attempted to purchase the house from the
partnership in February 2009, but the sale was not completed until
November 2009. Solomon paid $73,500 for the property, and after
deducting closing and financing costs, the partnership was entitled to
$31,412.89 from the sale. A dispute arose between Stratton, Solomon, and
Weaver regarding the amount of the parties’ investments in the property
and the division of the profits. Weaver received the proceeds from the
sale and refused to disburse any funds to Stratton or Solomon.

¶4            Stratton and Solomon filed this action against Weaver and
others for breach of contract, breach of fiduciary duty, conversion, and
unjust enrichment. 1 Weaver counterclaimed for breach of contract and
breach of fiduciary duty.



1 The complaint also named several limited liability companies associated
with Weaver as defendants. After counsel for those defendants withdrew,
the court struck the companies’ answer, resulting in entry of default and
then entry of a default judgment against those defendants. Weaver’s wife,
Emily Miles, was a named defendant but appeared pro se as relevant here;
she did not sign the notice of appeal from the judgment, and is therefore
not a party to this appeal. See State v. One Single Family Residence at 1810
East Second Ave., Flagstaff, Ariz., 193 Ariz. 1, 2 n. 1, 969 P.2d 166, 167 n. 1



                                      2
                         STRATTON v. WEAVER
                           Decision of the Court

¶5           Given the amount in controversy, the case was referred to
mandatory arbitration. See Ariz. R. Civ. P. 72(b). After a hearing, the
arbitrator awarded Stratton and Solomon $19,330.88 on their claims and
$14,000 for attorneys’ fees, plus interest on both amounts. Weaver
appealed the arbitration award. See Ariz. R. Civ. P. 77(a).

¶6           After a two-day bench trial, the superior court granted
judgment for Stratton and Solomon in the amount of $20,081.45 and
awarded them $28,564 in attorneys’ fees plus costs. The court later denied
Weaver’s request for additional findings and his post-trial motions
challenging the awards. Weaver timely appealed.

¶7            We have jurisdiction pursuant to Arizona Revised Statutes
(“A.R.S.”) section 12-2101(A)(1).

                               Discussion

¶8            On appeal, Weaver argues the superior court erroneously
denied his pretrial discovery motion and improperly excluded his
evidence at trial. He also contends the superior court’s judgment was
contrary to law and not supported by the evidence, and he challenges the
award of attorneys’ fees.

I.    Discovery Issues

¶9            Weaver argues the superior court erred by denying his
motion to compel discovery from Stratton and Solomon and by excluding
his trial exhibits. 2 We review disclosure and discovery rulings and the
admission or rejection of evidence for an abuse of discretion. Marquez v.
Ortega, 231 Ariz. 437, 441, ¶ 14, 296 P.3d 100, 104 (App. 2013).

(App. 1997) (notice of appeal invalid as to spouse who did not sign it
when the signing spouse is not a licensed attorney). Accordingly, the
claims against these other defendants are not part of this appeal.

2 Although Weaver also states that Stratton and Solomon failed to comply
with the arbitrator’s order directing them to respond to Weaver’s
discovery requests, he makes no argument concerning that alleged failure
and we will not consider that issue. ARCAP 13(a)(6); Schabel v. Deer Valley
Unified Sch. Dist. No. 97, 186 Ariz. 161, 167, 920 P.2d 41, 47 (App. 1996)
(“Issues not clearly raised and argued in a party’s appellate brief are
deemed waived.”).




                                    3
                         STRATTON v. WEAVER
                           Decision of the Court

      A.     Denial of Weaver’s Motion to Compel

¶10           After Weaver appealed the arbitration decision, he
propounded additional discovery requests and noticed depositions for
Stratton and Solomon. When Stratton and Solomon refused to respond to
the additional requests or appear for their depositions, Weaver moved the
court to compel their compliance. Stratton and Solomon opposed the
motion on the grounds that the discovery requests and deposition notices
were untimely. 3 The court denied Weaver’s motion, “[f]or the reasons
stated on the record.”

¶11          Arizona Rule of Civil Procedure 77(g)(3) requires the parties
to complete discovery within 80 days after an appeal is taken from an
arbitration award unless the court extends the time for good cause. No
such extension was granted here, meaning Weaver’s attempts at discovery
were not timely. He sought to depose Stratton and Solomon after the 80-
day deadline expired on March 9, 2012 and he delayed serving the
discovery requests such that the responses were not due until after that
deadline. See Ariz. R. Civ. P. 36(a). For these reasons, the superior court
did not abuse its discretion by denying Weaver’s motion to compel.

      B.     Exclusion of Weaver’s Trial Exhibits

¶12            Weaver next asserts the superior court erred by excluding
his trial exhibits, resulting in a denial of due process.

¶13            Rule 77(g)(1) requires a party appealing an arbitration award
to file with the notice of appeal a list of witnesses and exhibits that the
party intends to use at trial. Weaver did not include a list of exhibits with
his notice of appeal from the arbitration award and never requested leave
to file a supplemental list. Further, he failed to have the court mark any
exhibits before the first day of trial. Nevertheless, the court allowed him
to offer exhibits at trial and determined one by one whether each
proffered exhibit had been disclosed and was admissible. The court
ultimately admitted four of Weaver’s exhibits.

¶14          Weaver argues the court denied him a fair trial by excluding
his exhibits without notice. Weaver has not shown how the superior
court’s holding him to the disclosure requirement is a denial of due
process. See Ariz. R. Civ. P. 26.1(a)(8), 75(b), (c), 77(g). In addition,

3 Weaver asserts Stratton and Solomon did not respond to the motion to
compel, but the record contains their response.



                                     4
                         STRATTON v. WEAVER
                           Decision of the Court

Weaver did not make an offer of proof regarding his proposed exhibits
and they apparently were not retained for this appeal. We therefore
decline to reverse on this basis. See Ariz. R. Evid. 103(a)(2) (“A party may
claim error in a ruling to admit or exclude evidence only if the error
affects a substantial right of the party and. . . . if the ruling excludes
evidence, a party informs the court of its substance by an offer of proof,
unless the substance was apparent from the context.”); State v.
Gulbrandson, 184 Ariz. 46, 59, 906 P.2d 579, 592 (1995) (declining to
consider an evidentiary issue on appeal because the defendant made no
offer of proof in the trial court).

II.    Sufficiency of the Evidence

¶15             Weaver argues the court’s decision was not supported by the
evidence. We view the facts in the light most favorable to sustaining the
trial court’s judgment and will affirm if the record contains evidence that
might reasonably support the judgment. Federoff v. Pioneer Title & Trust
Co. of Ariz., 166 Ariz. 383, 388, 803 P.2d 104, 109 (1990).

¶16           Stratton and Solomon alleged Weaver breached the
partnership agreement and the fiduciary duties he owed to them by
retaining possession of the funds derived from the sale of the property.
Weaver counterclaimed for breach of contract and breach of fiduciary
duty, alleging Stratton and Solomon failed to act in the best interests of the
partnership while improving the property and did not timely perform
their obligations to the partnership, resulting in a lower profit from the
sale of the house.

¶17            The court found the partnership received $31,412.89 as
proceeds for the sale of the property, Stratton and Solomon were entitled
to reimbursement of $15,750.01 they properly spent to improve the
property, and Weaver was entitled to $7,000 in remuneration for the labor
he invested in the project. It ruled that the partnership agreement
required the parties to divide the remaining proceeds ($8,662.88) equally
and rejected Weaver’s claim that he was entitled to an offset for any delay
in selling the property.

¶18          Stratton and Solomon offered ample trial evidence to
support the court’s decision. They testified the partnership purchased the
investment property with money borrowed from a lender who was to be




                                      5
                         STRATTON v. WEAVER
                           Decision of the Court

repaid, with interest, when the partnership sold the house. 4 They further
testified the parties agreed they would be reimbursed for the money they
spent to repair and remodel the house and would equally share the sale
proceeds after deducting those costs.

¶19           Stratton and Solomon offered evidence that they spent
$15,750.01 to make necessary repairs and improvements to the property.
They testified Weaver did not contemporaneously object to these expenses
and only challenged them at the time of the property’s sale. In addition,
they disputed Weaver’s claim that he invested $11,483.12 in the property
through his labor and by hiring others to perform labor at the property.5
To refute Weaver’s claim that Solomon did not timely purchase the
property, Stratton and Solomon testified Solomon intended to purchase
the house from the partnership in February 2009, but the sale was delayed
because Miles had conveyed the property to the partnership’s lender.
The lender required a 90-day waiting period before a subsequent sale and
the sale was further delayed because Weaver was dissatisfied with the
appraisal amount.

¶20           This evidence reasonably supports the court’s determination
that Stratton and Solomon were entitled to reimbursement of the amounts
they spent to improve the partnership’s property, plus their respective
portion of the partnership’s profits.

III.   Attorneys’ Fees

¶21          Weaver challenges the superior court’s award of attorneys’
fees to Stratton and Solomon. He contends the court erred by (1)
awarding Stratton and Solomon the fees they incurred in the arbitration



4 Weaver maintained at trial that the partnership never had an ownership
interest in the house. Stratton and Solomon contradicted that account,
testifying that they provided the deposit money for the purchase and were
obligated along with Weaver and Miles to repay the loan. They also
testified that they had no advance knowledge that Miles allowed the
lender to hold title to the property as security for the loan.

5  The trial court noted that it awarded Weaver only $7,000 and not the
additional amounts he claimed because it found his testimony was not
credible.




                                    6
                         STRATTON v. WEAVER
                           Decision of the Court

proceeding, and (2) failing to provide findings of fact and conclusions of
law in support of its award.

      A.     A.R.S. § 12-1510 Did Not Prohibit the Award

¶22          Weaver argues that because the partnership agreement did
not provide for an award of attorneys’ fees incurred in an arbitration
proceeding, A.R.S. § 12-1510 6 prohibited the court from awarding Stratton
and Solomon those fees.

¶23          Section 12-1510 however, does not apply here because the
case was not arbitrated pursuant to the parties’ agreement, but under the
rules for compulsory arbitration proceedings. Arizona Rule of Civil
Procedure 76(a) allows the arbitrator in a compulsory arbitration
proceeding to award attorneys’ fees when they are recoverable under the
law.

      B.     The Fee Award Was Proper Under A.R.S. § 12-341.01(A)

¶24           Stratton and Solomon requested fees pursuant to A.R.S. § 12-
341.01(A), which provides for a discretionary award of attorneys’ fees to
the successful party in an action arising out of contract. We review the
superior court’s award of attorneys’ fees for an abuse of discretion and
affirm if the award has any reasonable basis. Associated Indem. Corp. v.
Warner, 143 Ariz. 567, 570-71, 694 P.2d 1181, 1184-85 (1985).

¶25           We reject Weaver’s argument that the superior court was
required to make findings of fact or conclusions of law to support its fee
award. The statutes Weaver cites, A.R.S. § 12-341.01(C)(1999) 7 and -349
(2014), concern a discretionary award of fees as a sanction, which requires

6  Although Weaver’s briefs cite A.R.S. § 12-1501 (2014), that section
addresses the validity of a written arbitration agreement and, accordingly,
we assume the briefs intended to reference A.R.S. § 12-1510, which
concerns the fees and expenses of arbitration.

7 Weaver cites A.R.S. § 12-341.01(D) (1999), which states that the court and
not a jury shall make an award of fees in a contested action arising out of
contract. It appears he was attempting to reference A.R.S. § 12-341.01(C)
(1999), which allowed a court to enter an award of reasonable attorneys’
fees as a sanction. That subsection was in effect at the time the court
entered the judgment in this case, but was removed effective January 1,
2013. 2012 Ariz. Legis. Serv. Ch. 305 (H.B. 2544).



                                     7
                         STRATTON v. WEAVER
                           Decision of the Court

the trial court to specify reasons for an award. A.R.S. § 12-350 (2014);
Bennett v. Baxter Grp., Inc., 223 Ariz. 414, 421, ¶¶ 27-28, 224 P.3d 230, 237
(App. 2010). In contrast, the court is not required to set forth such a basis
for a fee award under A.R.S. § 12-341.01(A), and we will uphold an award
as long as the record reflects a reasonable basis for it. Orfaly v. Tucson
Symphony Soc'y, 209 Ariz. 260, 267, ¶ 25, 99 P.3d 1030, 1037 (App. 2004).

¶26            This dispute arises from a contract between the parties and
the record reasonably supports the superior court’s award of fees to
Stratton and Solomon. Stratton and Solomon were the prevailing parties
in the litigation and nothing in the record shows that the court abused its
discretion by granting them reasonable attorneys’ fees.

                                Conclusion

¶27          For the foregoing reasons, we affirm. Stratton and Solomon
request an award of attorneys’ fees incurred on appeal pursuant to A.R.S.
§ 12-341.01(A). In our discretion, we grant the request and we will award
an amount of reasonable attorneys’ fees and taxable costs contingent upon
their compliance with Arizona Rule of Civil Appellate Procedure 21.




                                 :gsh




                                        8